


Exhibit 10.16
 
EXECUTION VERSION


AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC
c/o American Realty Hospitality Trust, Inc.
405 Park Avenue
New York, NY 10022


October 15, 2015




Summit Hotel OP, LP
Each of the Sellers listed on Schedule 1
c/o Summit Hotel Properties, Inc.
12600 Hill Country Blvd, Suite R-100
Austin, Texas 78738


Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
June 2, 2015 (the “Original Agreement”), as amended (the “Agreement”), by and
among the sellers listed on Schedule 1 thereto, Summit Hotel OP, LP and American
Realty Capital Hospitality Portfolio SMT, LLC. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Agreement.


Sellers and Purchaser desire to include certain additional terms, as well as
modify certain provisions, within the Agreement, and have agreed to amend the
Agreement to reflect such additions and modifications on the terms and
conditions set forth in this Amendment.


Accordingly, we hereby agree with you as follows and the Agreement shall be
deemed amended in accordance with Section 14.4 of the Original Agreement:


1.
Modification of Closing Statement and Closing Proration and Adjustment
Provisions for First Pool Closing.

a.
Pursuant to Section 4.4 of the Original Agreement, Sellers have delivered the
Closing Statement required for the First Pool Closing but such Closing Statement
does not include all of the items to be prorated, adjusted or credited pursuant
to the Agreement with respect to the First Pool Assets (including items that are
known or could be known to the parties), and includes estimates of certain
prorated items. Accordingly, to the extent that any items to be prorated,
adjusted or credited pursuant to Section 4.4 of the Original Agreement were not
included in such Closing Statement, and to the extent any prorated items have
been estimated, such items shall be prorated, adjusted or credited (or
re-prorated, re-adjusted or re-credited), following the First Pool Closing Date
pursuant to this paragraph 1.

b.
Sellers and Purchaser have agreed that within 30 days following the First Pool
Closing Date, Sellers shall prepare and deliver to Purchaser a revised schedule
(the “Revised Adjustment Schedule”) of all of the items to be prorated, adjusted
or credited pursuant to the Agreement with respect to the First Pool Assets.

c.
Purchaser may deliver written objection to the Revised Adjustment Schedule
delivered by Sellers within 10 days after receipt thereof and thereafter the
parties shall negotiate in good faith to resolve any disputes. The items to be
to be prorated, adjusted or credited pursuant to the Agreement with respect to
the First Pool Assets shall be prorated, adjusted or credited on the date that
is three Business Days following the earlier of (i) the date that is 45 days
following the First Pool Closing Date and (ii) the date (if any) that Purchaser
and Sellers agree on the Revised Adjustment Schedule, and the prorations,
adjustments and credits in respect thereof shall be paid to Sellers or Purchaser
on or prior to such date.

d.
The adjustments and prorations made in connection with the Revised Adjustment
Schedule shall be made in their respective full amounts as required by Section
4.4 of the Original Agreement to the extent that such items were not included
(or were estimated) in the Closing Statement for the First Pool Closing, or to
the extent actual items vary from their initial estimate. To the extent included
in such Closing Statement, the applicable adjustments and prorations made in
connection with the Revised Adjustment Schedule shall only be made to the extent
necessary to reconcile any differences between such Closing Statement and the
Revised Adjustment Schedule. Nothing contained in this letter agreement modifies
the final adjustment procedure for general real estate and personal property
Taxes as set forth in Article 4 of the Original Agreement.

e.
Sellers and Purchaser agree that notwithstanding Section 13.2 of the Original
Agreement, Purchaser hereby assumes the vacation and sick pay accruals as of the
Closing Date for the employees at the Hampton Inn & Suites hotel in El Paso,
Texas, in exchange for a credit of 100% of such amount from Sellers, and such
amount shall be determined and paid to Purchaser following the First Closing
Date as part of the proration process described in this paragraph.

2.
No Other Amendments. Except as expressly amended hereby, the provisions of the
Agreement are and shall remain in full force and effect in accordance with the
terms and provisions thereof, including without limitation the provisions of
Section 4.4 of the Original Agreement providing for delivery of a final Closing
Statement with respect to the First Pool Closing no later than 350 days after
the First Pool Closing Date, and any further prorations or adjustments to be
made pursuant thereto. For clarity, this letter agreement only applies to the
First Pool Closing.

Counterpart Originals. This letter agreement may be executed in several
counterparts, each of which shall be deemed an original, and such counterparts
shall together constitute one and the same agreement.
Please confirm your agreement with the foregoing by signing and returning the
enclosed execution counterpart of this letter.


Very truly yours,


AMERICAN REALTY CAPITAL PORTFOLIO
SMT, LLC


By: /s/ Paul C. Hughes
Name: Paul C. Hughes
Title: Authorized Signatory


AGREED AND ACCEPTED AS OF THE DATE
FIRST ABOVE WRITTEN:


SUMMIT HOTEL OP, LP
(Individually and in accordance with Section 14.20 of the Original Agreement on
behalf of each Seller)


By: SUMMIT HOTEL GP, LLC, its general partner


By: SUMMIT HOTEL PROPERTIES, INC., its sole member




By: /s/ Christopher Eng
Name: Christopher Eng Title: Secretary






Schedule 1


Sellers/Hotels




State of
COUNT OWNER Formation LOCATION
1 Summit Hospitality I, LLC Delaware Hampton Inn - Medford, OR
1 Summit Hotel OP, LP Delaware DoubleTree - Baton Rouge, LA
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Baton Rouge, LA
1 Summit Hospitality I, LLC Delaware Springhill Suites - Baton Rouge, LA
1 Summit Hospitality I, LLC Delaware TownePlace Suites - Baton Rouge, LA
1 Summit Hotel OP, LP Delaware Hampton Inn & Suites - El Paso, TX
1 Summit Hotel OP, LP Delaware Hampton Inn - Ft. Wayne, IN
1 Summit Hospitality I, LLC Delaware Residence inn - Ft. Wayne, IN
1 Summit Hotel OP, LP Delaware Courtyard - Flagstaff, AZ
1 Summit Hotel OP, LP Delaware Springhill Suites - Flagstaff, AZ
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Spokane, WA
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Denver, CO
1 Summit Hotel OP, LP Delaware SpringHill Suites - Denver, CO
1 Summit Hospitality I, LLC Delaware Hampton Inn - Ft. Collins, CO
1 Summit Hospitality I, LLC Delaware Fairfield Inn & Suites - Bellevue, WA
1 Summit Hotel OP, LP Delaware Hilton Garden Inn - Ft. Collins, CO
 









    




